       Case 2:18-cv-04246-SMB Document 1 Filed 11/28/18 Page 1 of 6



1    Russell S. Thompson, IV (029098)
2    Thompson Consumer Law Group, PLLC
     5235 E. Southern Ave., D106-618
3    Mesa, AZ 85206
4
     Telephone: (602) 388-8898
     Facsimile: (866) 317-2674
5    rthompson@ThompsonConsumerLaw.com
6
     Attorneys for Plaintiff

7                              UNITED STATES DISTRICT COURT
8
                                FOR THE DISTRICT OF ARIZONA

9    Keith Canete,                               ) Case No.
                                                 )
10
     Plaintiff,                                  ) COMPLAINT AND TRIAL BY JURY
11                                               ) DEMAND
            vs.                                  )
12
                                                 )
13   Wheels Financial        Group,    LLC    dba)
     800LoanMart,                                )
14
                                                 )
15   Defendant.                                  )
16
                                       NATURE OF ACTION
17

18          1.       Plaintiff Keith Canete (“Plaintiff”) brings this action against Defendant
19
     Wheels Financial Group, LLC dba 800LoanMart (“Defendant”) pursuant to the
20
     Telephone Consumer Protection Act (“TCPA”), 47 U.S.C. § 227.
21

22                         JURISDICTION, STANDING, AND VENUE
23
            2.       This Court has jurisdiction pursuant to 47 U.S.C. § 227(b)(3) and 28 U.S.C.
24
     § 1331.
25

26          3.       “[A]llegations of nuisance and invasion of privacy in TCPA actions are

27   sufficient to state a concrete injury under Article III.” Hewlett v. Consol. World Travel,
28
     Inc., 2016 WL 4466536, at *2 (E.D. Cal. Aug. 23, 2016) (“The purpose and history of the


                                              Complaint - 1
       Case 2:18-cv-04246-SMB Document 1 Filed 11/28/18 Page 2 of 6



1    TCPA thus suggest that Congress sought to curb the ‘aggravation, nuisance, and invasion
2
     of privacy’ that plaintiff alleges here, which resulted from defendant’s alleged use of an
3

4
     ATDS to call plaintiff despite plaintiff’s repeated requests for those autodialed calls to

5    stop.”).
6
            4.     Venue is proper before this Court pursuant to 28 U.S.C. § 1391(b), where
7

8
     the acts and transactions giving rise to Plaintiff’s action occurred in this district, where

9    Plaintiff reside in this district, and where Defendant transacts business in this district.
10
                   THE TELEPHONE CONSUMER PROTECTION ACT
11
            5.     Congress enacted the TCPA due to widespread concern over the invasion
12

13   of privacy caused by the proliferation of automatic and prerecorded phone calls. See
14
     Mims v. Arrow Fin. Services, LLC, 132 S. Ct. 740, 745, 181 L. Ed. 2d 881 (2012).
15
            6.     In enacting the TCPA, Congress found that “‘unrestricted telemarketing . . .
16

17   can be an intrusive invasion of privacy.’ In particular, Congress reported, ‘many
18
     consumers are outraged over the proliferation of intrusive nuisance calls to their homes.’”
19
     Id. (citing S.Rep. No. 102-178, at 4-5, reprinted in 1991 U.S.C.C.A.N. at 1972).
20

21          7.     The TCPA makes it unlawful for any person “to make any call (other than a
22   call made for emergency purposes or made with the prior express consent of the called
23
     party) using any automatic telephone dialing system or an artificial or prerecorded voice
24

25   . . . to any telephone number assigned to a . . . cellular telephone service . . . .” 47 U.S.C.

26   § 227(b)(1)(A)(iii).
27

28




                                               Complaint - 2
       Case 2:18-cv-04246-SMB Document 1 Filed 11/28/18 Page 3 of 6



1          8.     The TCPA gives a private right of action to individuals that allows for both
2
     injunctive relief as well as monetary damages. Damages are calculated by the greater of
3

4
     actual damages or $500 for each violation of the statute. 47 U.S.C. § 227(b)(3)(B).

5          9.     Under the TCPA, subscribers of wireless service and customary users of a
6
     telephone number, who are called in violation of the TCPA, have standing to bring a
7

8
     TCPA suit. See Lee v. Loandepot.com, LLC, 14-CV-01084-EFM, 2016 WL 4382786, at

9    *4 (D. Kan. Aug. 17, 2016); In the Matter of Rules & Regulations Implementing the Tel.
10
     Consumer Prot. Act of 1991, 30 F.C.C. Rcd. 7961 (F.C.C. 2015) (“‘called party’ is best
11
     understood to mean the subscriber to whom the dialed wireless number is assigned
12

13   because the subscriber is ‘charged for the call’ and, along with a non-subscriber
14
     customary user, is the person whose privacy is interrupted by unwanted calls.”).
15
           10.    “If the court finds that the Defendant willfully or knowingly violated this
16

17   subsection” the court may “increase the amount of the award to an amount equal to not
18
     more than 3 times the amount available under subparagraph (B) of this paragraph.” 47
19
     U.S.C. § 227(b)(3)(C).
20

21                                          PARTIES
22         11.    Plaintiff is a natural person who at all relevant times resided in the State of
23
     Arizona, County of Maricopa, and City of Surprise.
24

25         12.    Defendant is a California company that is, upon information and belief,

26   duly licensed to conduct business within the state of Arizona, and with a principal office
27
     located at 15400 Sherman Way, Van Nuys, CA 91409.
28




                                             Complaint - 3
       Case 2:18-cv-04246-SMB Document 1 Filed 11/28/18 Page 4 of 6



1                                   FACTUAL ALLEGATIONS
2
            13.    Plaintiff is subscribed to a cellular telephone service and has been assigned
3

4
     a wireless number in connection with such subscription.

5           14.    Plaintiff obtained a loan from Defendant for a vehicle.
6
            15.    Subsequently, the vehicle was stolen.
7

8
            16.    Prior to January 2015, Defendant began placing telephone calls to

9    Plaintiff’s wireless number.
10
            17.    In January 2015, Plaintiff demanded Defendant stop calling his wireless
11
     number.
12

13          18.    To the extent Defendant had Plaintiff’s prior express consent to place calls
14
     to Plaintiff’s wireless number, such consent was revoked no later than January 2015.
15
            19.    Despite Plaintiff demanding the calls stop, Defendant placed hundreds
16

17   additional calls to Plaintiff’s wireless number since January 2015.
18
            20.    On many days, Defendant would place multiple calls to Plaintiff’s wireless
19
     number.
20

21          21.    On many instances, Defendant would leave a voicemail for Plaintiff using
22   an artificial or prerecorded voice.
23
            22.    Upon information and belief, the telephone calls identified above were
24

25   placed to Plaintiff’s wireless number using an automatic telephone dialing system.

26          23.    Defendant did not place any calls to Plaintiff’s wireless number for
27
     emergency purposes.
28




                                             Complaint - 4
       Case 2:18-cv-04246-SMB Document 1 Filed 11/28/18 Page 5 of 6



1           24.    Defendant did not have Plaintiff’s prior express consent to make any calls
2
     to Plaintiff’s wireless number.
3

4
            25.    Upon information and belief, Defendant voluntarily placed the calls

5    identified above to Plaintiff’s wireless number.
6
            26.    Upon information and belief, Defendant placed all calls to Plaintiff’s
7

8
     wireless number under its own free will.

9           27.    Upon information and belief, Defendant had knowledge that it was using an
10
     automatic telephone dialing system to place each of the calls identified above.
11
            28.    Upon information and belief, Defendant intended to use an automatic
12

13   telephone dialing system to place each of the calls identified above.
14
            29.    Upon information and belief, Defendant maintains business records that
15
     show all calls Defendant placed to Plaintiff’s wireless number, which may reveal the
16

17   existence of additional violations beyond those pleaded above.
18
                                       COUNT I
19                        VIOLATION OF 47 U.S.C. § 227(b)(1)(A)(iii)
20
            30.    Plaintiff repeats and re-alleges each factual allegation above.
21
            31.    Defendant violated 47 U.S.C. § 227(b)(1)(A)(iii) by placing telephone calls
22

23   to Plaintiff’s cellular telephone number using an automatic telephone dialing system

24   and/or an artificial or pre-recorded voice.
25
            32.    Defendant’s violations of 47 U.S.C. § 227(b)(1)(A)(iii) were knowing
26

27
     and/or willful.

28          WHEREFORE, Plaintiff prays for relief and judgment, as follows:



                                              Complaint - 5
       Case 2:18-cv-04246-SMB Document 1 Filed 11/28/18 Page 6 of 6



1                a) Adjudging that Defendant violated 47 U.S.C. § 227(b)(1)(A)(iii);
2
                 b) Enjoining Defendant from placing any further telephone calls to Plaintiff in
3

4
                    violation of the TCPA, pursuant to 47 U.S.C. § 227(b)(3)(A);

5                c) Awarding Plaintiff statutory damages in the amount of $500.00 per
6
                    violation, pursuant to 47 U.S.C. § 227(b)(3)(B);
7

8
                 d) Awarding Plaintiff actual damages, pursuant to 47 U.S.C. § 227(b)(3)(B);

9                e) Awarding Plaintiff treble damages, pursuant to 47 U.S.C. § 227(b)(3);
10
                 f) Awarding Plaintiff pre-judgment and post-judgment interest as permissible
11
                    by law; and
12

13               g) Awarding such other and further relief as the Court may deem just and
14
                    proper.
15
                                          TRIAL BY JURY
16

17         33.      Plaintiff is entitled to and hereby demands a trial by jury.
18
     Dated: November 28, 2018
19                                               Respectfully submitted,
20
                                                 s/ Russell S. Thompson, IV
21                                               Russell S. Thompson, IV (029098)
                                                 Thompson Consumer Law Group, PLLC
22                                               5235 E. Southern Ave., D106-618
23                                               Mesa, AZ 85206
                                                 Telephone: (602) 388-8898
24                                               Facsimile: (866) 317-2674
25                                               rthompson@ThompsonConsumerLaw.com

26

27
                                                 Attorneys for Plaintiff

28




                                               Complaint - 6
